  Case 19-31416         Doc 24      Filed 12/06/19 Entered 12/06/19 16:57:08            Desc Main
                                      Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

In Re:                                          )
                                                )       Bankruptcy Case No. 19-31416
DENNIS EUGENIO VILCHEZ and                      )
MONSE YVETTE PEREZ,                             )       Chapter 7
                                                )
                         Debtors.               )

                         EX PARTE MOTION TO EMPLOY REALTOR

TO: Hon. Judge Whitley Presiding

        NOW COMES, Richard M. Mitchell, the Chapter 7 Trustee (the “Trustee”) who
respectfully moves the Court pursuant to 11 U.S.C. Sec. 327(a) for authority to employ a realtor
for the purpose of listing and sale of real property (the “Real Estate”). In support of his motion,
the Trustee shows as follows:

        1. The Estate owns one or more parcels of real property that can be sold for the benefit of
the creditors.

          2. The services of an experienced realtor are required in order to list and sell the Real
Estate.

        3. Brian Bain of Keller Williams Realty is a licensed realtor who the Trustee knows to be
qualified to perform the services he requires in this case.

          4. Brian Bain is a disinterested person.
WHEREFORE the Trustee prays that he be authorized to employ Brian Bain of Keller
Williams Realty with any future commissions or expenses to be approved by the Court.

          DATED this the 6th day of December, 2019.



                                                        /s/ Richard M. Mitchell
                                                        Richard M. Mitchell, NC Bar No. 3034
                                                        Trustee
                                                        2820 Selwyn Avenue, Suite 803
                                                        Charlotte, North Carolina 28209
                                                        Tel: (704) 333-0630
                                                        E-mail: rmitchell@rickmitchelllaw.com
    Case 19-31416     Doc 24      Filed 12/06/19 Entered 12/06/19 16:57:08            Desc Main
                                    Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

In Re:                                        )
                                              )       Bankruptcy Case No. 19-31416
DENNIS EUGENIO VILCHEZ and                    )
MONSE YVETTE PEREZ,                           )       Chapter 7
                                              )
                       Debtors.               )

                                           AFFIDAVIT


        I, Brian Bain of Keller Willams Realty, under penalty of perjury, hereby state that I
neither hold nor represent an interest adverse to the estate and am a disinterested person as is
required by 11 U.S.C. Sec327(a).

         Dated this the 6th day of December
.


                                                       /s/ Brian Bain_______
                                                       Brian Bain
  Case 19-31416        Doc 24    Filed 12/06/19 Entered 12/06/19 16:57:08            Desc Main
                                   Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of December, 2019, I electronically filed the foregoing
Trustee’s Ex Parte Motion to Employ Realtor for the Trustee with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the following parties:

Shelley K. Abel
U.S. Bankruptcy Administrator

David R. Badger
Attorney for Debtors

                                                     /s/ Richard M. Mitchell
                                                     Richard M. Mitchell, NC Bar No. 3034
                                                     Trustee
                                                     2820 Selwyn Avenue, Suite 803
                                                     Charlotte, North Carolina 28209
                                                     Tel: (704) 333-0630
                                                     E-mail: rmitchell@rickmitchelllaw.com
